Citation Nr: 1416215	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO. 11-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to the service-connected hypertension.

2.  Entitlement to service connection for amputation of three toes on the right foot secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from January 1968 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina that, in part denied the appellant's claims of entitlement to service connection for diabetes mellitus (DM) and the loss of three on the right foot due to his diabetic condition.  The Board notes that service connection for hypertension was granted in the September 2010 rating decision.

In January 2012, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  

In addition to the paper claims files, there is an electronic file associated with the claims.  The electronic file does not contain evidence pertinent to the claims that is not already contained in the paper claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant testified at his January 2012 Board videoconference hearing that he had not been diagnosed with DM prior to his entry into service.  He stated that he did not set foot in Vietnam and that he served on an aircraft carrier that was 12 to 15 miles off the coast of Vietnam.  The appellant further testified that he was first diagnosed with DM in approximately 1996.  He stated that he was taking hydrochlorothiazide and Benicar for his service-connected hypertension and that these medications have an adverse effect on his blood sugar levels.

The evidence of record includes an October 2010 letter from the appellant's private physician stating that the appellant had been diagnosed with metabolic syndrome.  Metabolic syndrome was described as involving the interaction of hypertension, diabetes, obesity and hyperlipidemia.

The Veteran is seeking service connection for Type II DM, but he does not contend, and his service records do not establish, that he had the required service in Vietnam to trigger a presumption that he was exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  He does contend that the medication he takes for his service-connected hypertension has caused his DM or aggravated it.  However, no comprehensive review of the Veteran's medical history with medical opinion on this question has been obtained.  

VA has a duty to provide a medical examination and/or seek a medical opinion when such examination or opinion is necessary to make a decision on the claim.  VA considers an examination or opinion necessary to make a decision on the claim if the evidence of record (1) contains competent evidence that the claimant had a disability, or persistent recurring symptoms of disability; (2) indicates the disability or symptoms may have been associated with his military service; and (3) contains insufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, service connection is warranted for a disability that is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The RO has not analyzed the appellant's DM service connection claim with consideration of a theory of secondary service connection by way of aggravation.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim).  The evidence of record at this time does not delineate whether or not the appellant's claimed DM is related by any possible theory, including aggravation, to his service-connected hypertension.  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The RO has not yet discussed the theory of secondary service connection via aggravation.  This must be addressed on remand.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Based on the foregoing, the issue of entitlement to service connection for amputation of three toes on the right foot secondary to DM is inextricably intertwined with the Board's decision to remand the issue of entitlement to service connection for DM.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  It is therefore appropriate to defer consideration of the right foot claim until the development requested is complete.  Accordingly, a decision on the claim for service connection for amputation of three toes on the right foot secondary to DM is deferred pending completion of the actions requested below. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statute and regulation is completed.  

2.  Obtain all actual clinical records not already of record concerning treatment for Type II DM provided to the appellant from 1996 to the present, by all pertinent providers, including VA and private providers.  In particular, the records from the appellant's private local medical doctor(s) should be obtained, as well as the records from the health care provider(s) who treat him for his hypertension.  The appellant must be requested to sign and submit appropriate consent forms to release any private medical records to VA.  Any records obtained must be associated with the claims file.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given an opportunity to secure the records.

4.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the record by an appropriate physician, such as an internist, in order to evaluate the etiology and progression of the appellant's Type II DM.  The reviewer must be provided with the entire claims file, including any records obtained pursuant to the above development, and a copy of this remand.  If the reviewing physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available to the reviewer must be printed and associated with the paper claims file so they can be available to the reviewer

The reviewing physician must consider the information in the claims file to provide an opinion as to the following:

      (a) whether, based on what is medically known about causes or possible causes of Type II DM, it is at least as likely as not that the appellant's diabetes mellitus was caused by his hypertension as opposed to some other factor or factors.  
      (b) whether, based on what is medically known about the clinical course and progression of Type II DM, it is at least as likely as not that the appellant's hypertension aggravated, contributed to, or accelerated his Type II DM.  
      (c) whether, based on what is medically known about the effects of medications on blood sugar levels, it is at least as likely as not that any medication appellant took for hypertension, including Benicar, aggravated, contributed to, or accelerated his Type II DM.
      (d) if the appellant's hypertension or treatment for hypertension aggravated, contributed to, or accelerated his Type II DM, to what extent, stated in terms of a percentage, did it so contribute as compared to the natural progress of the disease itself or as opposed to other possible contributing factors.

A rationale must be provided for all opinions expressed. 

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed Type II DM.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Any additional development suggested by the evidence must be undertaken.  If the VA reviewing physician determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

6.  Upon receipt of the VA physician report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2.

7.  Thereafter, consider all of the evidence of record and re-adjudicate the appellant's two service connection claims.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The re-adjudication must include consideration of whether the claimed DM has been caused or made worse by the appellant's service-connected hypertension or by treatment thereof.

8.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

